UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    GEORGIA A. STEWART,
               Plaintiff
          v.                                       Civil Action No. 17-cv-495 (CKK)
    MURIEL BOWSER, et al.,
               Defendants


                            MEMORANDUM OPINION AND ORDER
                                   (November 6, 2017)

         Plaintiff in this case alleges that her former employer, the District of Columbia Office of

Human Rights (“OHR”), discriminated against her in violation of Title VII of the Civil Rights

Act of 1964 (“Title VII”) and the Age Discrimination in Employment Act of 1967 (“ADEA”).

Presently before the Court is Defendants’ [5] Motion to Dismiss the Complaint. Upon

consideration of the pleadings, 1 the relevant legal authorities, and the record as a whole, the

Court will GRANT-IN-PART and DENY-IN-PART Defendants’ motion.

                                        I. BACKGROUND

         Plaintiff Georgia A. Stewart, an African American female, was an employee of the OHR

from 1967 to 2016. Compl., ECF No. 1, ¶¶ 4, 6. In 2013, Plaintiff filed a charge with the United

States Equal Employment Opportunity Commission (“EEOC”) alleging that, despite her many

years of distinguished service, the OHR had begun to discriminate against her on the basis of her



1
  The Court’s consideration has focused on the following documents:
    • Defs.’ Mot. to Dismiss the Complaint (“Defs.’ Mot.”), ECF No. 5;
    • Pl.’s Mem. in Opp’n to Mot. to Dismiss (“Pl.’s Opp’n”), ECF No. 9; and
    • Defs.’ Reply in Support of Mot. to Dismiss (“Defs.’ Reply”), ECF No. 10.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).
                                                  1
age. Id. ¶¶ 12-13. The discriminatory acts Plaintiff claims her supervisors subjected her to

include hiring and firing employees in Plaintiff’s department without allowing her any input in

the decision, refusing to allow the unit she supervised to have a full staff, depriving that unit of

proper tools and equipment, assigning work within the unit without notice to or input from

Plaintiff, and giving preferential treatment to other, younger, employees in her department. Id. ¶

19. Plaintiff was terminated on September 30, 2016 and allegedly told she had 15 minutes to

exit the building. Id. ¶¶ 20-21. Plaintiff alleges that when she asked her supervisor why she was

firing her, the supervisor responded “Because I can.” Id. ¶ 22.

        Plaintiff asserted three causes of action in her Complaint: reprisal under Title VII, age

discrimination under the ADEA, and intentional infliction of emotional distress. Id. ¶¶ 27-34.

Defendants have moved to dismiss under Federal Rule of Civil Procedure 12(b)(6).

                                      II. LEGAL STANDARD

        Pursuant to Rule 12(b)(6), a party may move to dismiss a complaint on the grounds that it

“fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Federal

Rules of Civil Procedure require that a complaint contain “‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “[A] complaint [does

not] suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557). Rather, a complaint

must contain sufficient factual allegations that, if true, “state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable



                                                   2
for the misconduct alleged.” Iqbal, 556 U.S. at 678. In evaluating a Rule 12(b)(6) motion to

dismiss for failure to state a claim, a court must construe the complaint in the light most

favorable to the plaintiff and accept as true all reasonable factual inferences drawn from well-

pleaded factual allegations. See In re United Mine Workers of Am. Employee Benefit Plans

Litig., 854 F. Supp. 914, 915 (D.D.C. 1994).

                                        III. DISCUSSION

A. Plaintiff’s Intentional Infliction of Emotional Distress Claim

       The Court begins by noting that Plaintiff concedes that her intentional infliction of

emotional distress claim should be dismissed and withdraws that claim. Pl.’s Opp’n at 1. That

claim is accordingly dismissed.

B. The Proper Defendant

       Next, Defendants urge the Court to dismiss Plaintiff’s Complaint in its entirety because

she has named the wrong Defendants. Defs.’ Mot. at 4. “There is little dispute that

the proper defendant in an action by a District employee for employment discrimination is the

District of Columbia itself.” Cooper v. Henderson, 174 F. Supp. 3d 193, 199 (D.D.C. 2016).

Plaintiff, however, has not named the District of Columbia as a Defendant. She has instead

named Mayor Muriel Bowser and Plaintiff’s supervisor as Defendants in their official capacities.

       The Court is not persuaded that this mistake warrants the draconian result of dismissal.

“Where a plaintiff, through unknowing mistake, names an improper defendant in her complaint,

many courts in this district have sua sponte ordered substitution of the proper defendant.” Id. at

200 (collecting cases). A court may correct such a mistake regardless of whether the plaintiff is

appearing pro se or is represented by counsel. Id. The Court will simply do so here. In lieu of

dismissing Plaintiff’s complaint, the Court will order that the individual Defendants be dismissed



                                                 3
and replaced with the District of Columbia as the Defendant in this action. Pursuant to this

substitution, the “complaint will be construed as one alleging claims against the District of

Columbia.” Sampson v. D.C. Dep’t of Corrections, 20 F. Supp. 3d 282, 285 (D.D.C. 2014).

C. Plaintiff’s Title VII and ADEA Claims

       Defendants have also moved to dismiss Plaintiff’s Title VII and ADEA claims. Briefly,

Defendants argue that Plaintiff’s Title VII claim should be dismissed because too much time had

lapsed between the protected activity and Plaintiff’s termination to warrant an inference of

causation, and no other facts showing causation have been alleged. Defs.’ Mot. at 5-6.

Defendants argue that Plaintiff’s ADEA claims are meritless and should be dismissed because

Plaintiff failed to specify her age in the Complaint, did not plead sufficient factual allegations to

show that she was disadvantaged with respect to similarly situated younger employees, and did

not allege any direct evidence of age discrimination. Defs.’ Mot. at 8. Defendants further argue

that Plaintiff has not alleged sufficient facts to show that Defendants’ actions rose to the level of

severity or pervasiveness necessary to constitute a hostile work environment under the ADEA.

Defs.’ Mot. at 10.

       Plaintiff has requested that the Court permit her to amend her claims if the Court finds

any defects in the Complaint. Pl.’s Opp’n at 9. Given that the gravamen of Defendants’

argument that the Court should dismiss the Complaint is the absence of factual allegations—not

the futility of Plaintiff’s claims—and that Plaintiff has offered to amend her Complaint, the Court

will exercise its discretion to accept Plaintiff’s offer to file an Amended Complaint pursuant to

F.R.C.P. 15(a)(2). See Attias v. Carefirst, Inc., 865 F.3d 620, 625 (D.C. Cir. 2017) (holding that

an express invitation to amend the complaint renders an order of dismissal without prejudice not

final and appealable because it “signal[s] that the district court is rejecting only the complaint



                                                  4
presented, and that it intends the action to continue.”) (emphasis in original). The Court declines

to specifically rule on the ultimate viability of Plaintiff’s Title VII and ADEA claims at this time,

and will instead allow Plaintiff to file an Amended Complaint alleging additional facts in support

of those claims by December 6, 2017. Because the Court is giving Plaintiff the opportunity to

amend her Title VII and ADEA claims, the Court will DENY WITHOUT PREJUDICE

Defendants’ motion to dismiss these claims.

                                        IV. CONCLUSION

       Accordingly, for the foregoing reasons, the Court ORDERS that Defendants’ Motion to

Dismiss is hereby GRANTED-IN-PART and DENIED-IN-PART. Plaintiff’s Intentional

Infliction of Emotional Distress claim is DISMISSED. The individual Defendants are

DISMISSED and replaced with the District of Columbia as the Defendant. Finally, The Court

will allow Plaintiff to file an Amended Complaint alleging additional facts in support of her Title

VII and ADEA claims by December 6, 2017. Defendants shall respond to Plaintiff’s Amended

Complaint by December 20, 2017.


                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  5